Citation Nr: 1538065	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  07-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a skin rash, other than service-connected hives and urticaria, to include as secondary to service-connected hives and urticaria.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2013, the Veteran presented testimony in a travel board hearing before the undersigned Veterans Law Judge, and a copy of the transcript is of record. 

In February 2014 and November 2014, the Board remanded this matter for further development which has been completed, and the case has been returned for appellate consideration.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Hypertension did not begin during service, is not otherwise related to active duty, to include exposure to Agent Orange, did not exhibit within the first post-service year, has not been continuous since service separation, and is not due to or aggravated by service-connected diabetes mellitus and/or PTSD. 

2.  Skin rash, other than service-connected hives and urticaria, is not related to active service, to include exposure to Agent Orange, and is not due to or aggravated by a service-connected hives and urticaria disability.
CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, may not be presumed to have been incurred therein, and is not proximately due to service-connected diabetes mellitus and/or PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  Skin rash, other than service-connected hives and urticaria, was not incurred in active service and is not proximately due to service-connected other than service-connected hives and urticaria.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent letters to the Veteran in January 2005 and October 2008.  The letters advised the Veteran of what the evidence must show to substantiate  claims for service connection and informed him of the division of responsibilities in obtaining the evidence.  The October 2008 letter also explained how disability ratings and effective dates are determined. The claims were subsequently readjudicated in various supplemental statements of the case (SSOC), most recently in July 2015.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  For these reasons, the Board concludes that the duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran and his representative have not identified any outstanding evidence relevant to the claims for service connection.  The Veteran was also afforded several VA examinations, most recently in March 2015.  As noted in the previous remand, the Board determined that the rationale expressed in June 2014 examination reports were inadequate.  The Veteran was subsequently provided examinations in March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2015 examination reports are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints.  The examiner provided supporting rationale for his opinions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to Veteran's claims for service connection has been met.  38 C.F.R. § 3.159(c) (4).

As noted above, the Board remanded this matter on two occasions.  In February 2014, the Board instructed the AOJ to obtain outstanding treatment records, provide the Veteran with examinations to determine the nature and etiology of his hypertension and skin disability, and readjudicate the claims.  Subsequently, additional records were associated with the claims folder, the Veteran was provided VA examinations in May 2014, and his claims were readjudicated in August 2014 and September 2014 SSOCs.  In November 2014, finding that May 2014 VA examination reports were inadequate, the Board remanded the matter again to provide the Veteran with additional examinations, as well as obtaining outstanding VA treatment records, and to readjudicate the claims.  Thereafter, examination reports addressing all of the Board's remand instructions were provided in March 2015, updated VA treatment records were obtained, and his claims were readjudicated in a July 2015 SSOC. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the October 2013 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate these service connection claims.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Service Connection 

Although the Veteran served in the Republic of Vietnam during the Vietnam era, neither hypertension nor any of the Veteran's diagnosed skin rashes outlined below are one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  The amended version of 38 C.F.R. 
§ 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension.  Accordingly, the claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307 does not apply here. 

A veteran may still establish service connection for both conditions as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Hypertension

The Veteran essentially contends that he has hypertension due to service, or in the alternative secondary to service-connected diabetes mellitus and/or PTSD.

The Veteran is currently diagnosed with hypertension as noted in the 2015 VA examination.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note.  

Service treatment records (STRs) are negative for any findings of hypertension, and the examination report at service discharge reflected a normal blood pressure reading.  

A November r2001 VA examination noted that the Veteran was recently placed on medication for hypertension.  The examiner noted that it was thought to be service-connected.  A November 2004 VA treatment record noted the Veteran had been on medications for hypertension for a couple of years.  A December r2004 submission from a private physician noted that hypertension may be a component of the Veteran's other service-connected illnesses.   

In a January 2009 VA examination report, the examiner concluded that hypertension was unrelated to diabetes because it began prior to the diabetes. 

A May 2014 VA examination report indicated hypertension was causally unrelated to service-connected diabetes mellitus or PTSD, but provided a conclusory rationale which was based entirely on one medical text rather than the examiner's independent medical judgment.

The Veteran was afforded another examination in March 2015.  Upon review of the claims folder and evaluation of the Veteran, the examiner addressed the December 2004 statement that hypertension "may be a component of other service connected illnesses."  He assigned very little weight to that statement finding that it was unsubstantial, unsupported, vague; and speculative and instead gave more weight to the medical reference sources which were accredited, peer-reviewed, current, comprehensive, and represented a general consensus.  He cited to Harrison's Principles of Internal Medicine and Cecil's Essentials of Medicine, 6th Edition, which indicated that 95 percent of hypertension cases were primary in nature with secondary causes of hypertension being uncommon.  He further found that to date, there had been no large-scale studies showing an increase in hypertension due to PTSD and in fact Veterans Affairs Normative Aging Study did not show any increase in blood pressure in patients with the highest scores for PTSD in their sample population.  Also, according to Harrison's Principles of Internal Medicine, 80 to 95 percent of hypertensive patients are diagnosed as having "essential" hypertension (also known as primary or idiopathic hypertension); and in the remaining 5 to 20 percent of patients there was a specific underlying disorder causing the elevation of blood pressure.  Additionally, he noted that neither diabetes nor PTSD is listed as a secondary cause of systolic and diastolic hypertension demonstrating that diabetes and PTSD do not cause hypertension.  He opined that it was unlikely that the Veteran's diabetes or PTSD caused or aggravated his hypertension, and it was most likely that this Veteran had essential or primary hypertension.  As the cited authoritative medical references do not support the contention of a causative nexus between PTSD and/or diabetes and hypertension, the examiner concluded that it was unlikely that the Veteran's diabetes or PTSD has caused or aggravated his hypertension.

Based on the evidence, the Board finds that service connection for hypertension is not warranted on a direct or secondary basis.  While there is no doubt that the Veteran currently has hypertension, there is no indication of such in service or within a year of service discharge.  The Veteran does not assert otherwise.  Additionally, the probative evidence of record indicates that hypertension is not otherwise related to service and is not due to or aggravated by his service-connected disabilities.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's hypertension is related to service and/or caused or aggravated by his service-connected disabilities, the Board finds that the May 2015 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous or prior physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  

The Board has considered the Veteran's statements that his current hypertension is related to service, and/or was caused/aggravated by his service-connected disabilities.  In this regard, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex medical opinion such as the etiology of any current hypertension and/or a link between hypertension and other disabilities, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's hypertension and his other disorders, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until 2001, over 30 years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a).  

In summary, the most probative evidence has not linked the Veteran's hypertension to service or his service-connected disorders.  Therefore, the claim for service connection for hypertension fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Skin Rash

The Veteran essentially contends that he has a skin rash, other than service-connected hives and urticaria, related to service, or in the alternative secondary to his service-connected hives and urticaria.

As noted by the Board in the November 2014 remand, the May 2014 VA examiner found there was no other dermatologic diagnosis besides the urticaria.  In so finding, the examiner did not take into account clearly existing diagnoses of record of skin conditions besides urticaria.   

Pursuant to the Board's remand, the Veteran was afforded another examination in March 2015.  The VA examiner noted that aside from urticaria, the Veteran had several other skin problems in his records that were not related in any way to urticaria.  These included cellulitis, fungal infection, acne, epidermoid cyst, and actinic keratosis, which represented a myriad of skin problems that had developed over the years, many of which were transient in nature.  The examiner found that the Veteran's skin conditions were not present in service, developed years after separation from service, and they were highly unlikely to be directly related to service to include Agent Orange exposure.  He found that the current medical literature did not support the concept of a nexus between urticaria and the multiple non-urticarial skin conditions listed above; i.e. urticaria does not cause or aggravate conditions such as acne, fungus, actinic keratosis, epidermoid cyst, cellulitis, etc.  He concluded that it was highly unlikely that these non-urticarial skin lesions were caused or aggravated by service-connected urticaria.

In a May 2015 addendum report, the March 2015 VA examiner reviewed the records, specifically VA outpatient treatment records dated from March 2006 demonstrating cellulitis, acne and fungal infection (to the extent not limited to the feet); and from February 2010 as to an erythematous rash and an itching spot on the right thigh; June 2009 VA treatment notation of a 30 year history of skin rashes (type unspecified), as well as service history of dermatitis; and December 2004 opinion of private physician Dr. J.S. that the Veteran experienced a skin rash from probable exposure to Agent Orange.  Based on this review, he found that there was no change to the previously rendered opinion, indicating that current medical literature did not support the contention that Agent Orange was a causative factor in the Veteran's skin conditions. 

Based on the evidence of record, the Board finds that service connection for a skin rash, other than service-connected hives and urticaria, is not warranted.  While the Veteran has current skin rashes other than those for which he is service-connected, the most probative evidence of record indicates that they are not related to service or caused/aggravated by his service-connected hives and urticaria.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's skin rash is related to service and/or caused or aggravated by his service-connected skin disabilities, the Board finds that the May 2015 VA examination report and addendum report are the most probative evidence of record as they were definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  

The Board has considered the Veteran's contentions that his current skin rash is related to service, and/or was caused/aggravated by his service-connected skin disabilities.  While he is competent with regard to any general observations of his skin rashes, such as to onset, placement, and recurrence, as a lay person, he is not competent with regard to any more detailed findings (i.e. exact diagnosis of the various disabilities) or medical conclusions, especially as to the complex medical opinion such as the etiology of any current skin rash and/or a link between skin rash and other skin disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  He does not have the medical expertise to make such findings.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's skin disabilities and service and/or his other skin disabilities, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a).  

In summary, the most probative evidence has not linked the Veteran's skin rash to service or his service-connected skin disabilities.  Therefore, the claim for service connection for skin rash, other than hives and urticaria fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD is denied.

Service connection for a skin rash, other than service-connected hives and urticaria, to include as secondary to service-connected hives and urticaria, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


